DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al (20120327307), Nakamura hereinafter.
Regarding claim 1, Nakamura discloses a lighting device comprising: a light source (44, ¶ [91], fig. 5); a light guide plate (42) configured to guide light from the light source (44); a chassis (41) including a bottom for housing the light guide plate (42) and recesses (41d, ¶ [94]) in the bottom; a reflection sheet (43b, ¶ [97]) disposed between the light guide plate (42) and the bottom, the reflection sheet (43b) being configured to reflect light toward the light guide plate (42); and a supplementary member (43a) including a body having a plate shape and being disposed between the reflection sheet (43b) and the bottom, wherein the body includes a plate surface on the reflection sheet (43b) side includes a flat surface.
Regarding claim 2, Nakamura discloses that the body includes a single plate (see fig. 5).
claim 3, Nakamura discloses that the body is made of a synthetic resin material or a metal material (¶ [97]).
Regarding claim 4, Nakamura discloses a fixing member (43d, ¶ [98], fig. 9) for fixing the supplementary member (43a) to at least one of the chassis (41) and the reflection sheet (43b).
Regarding claim 5, Nakamura discloses that the chassis (41) has a box shape (see fig. 5), the supplementary member (43a) includes projecting portions (43f, see fig. 9) projecting from outer edges of the body, and an outer surface of the supplementary member (43a) is fitted with an inner surface of the chassis (41).
Regarding claim 6, Nakamura discloses an optical sheet (5, ¶ [83], fig. 4) disposed on an opposite side from the reflection sheet (43b) relative to the light guide plate (42) and configured to exert an optical effect on light exiting from the light guide plate (42).
Regarding claim 7, Nakamura discloses an display device (¶ [82], fig. 3) comprising: the lighting device according to claim 1; and a display panel (1, ¶ [83]) configured to display an image using light applied by the lighting device.
Regarding claim 8, Nakamura discloses that the display panel (1) is a liquid crystal panel including a liquid crystal (¶ [80]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822.  The examiner can normally be reached on Monday-Friday 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE M DIAZ/           Examiner, Art Unit 2879  


/GEORGIA Y EPPS/           Supervisory Patent Examiner, Art Unit 2878